DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Response to Amendment
The amendment filed 13 June 2022 has been entered. 
Claim(s) 1-19 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0239038 A1) in view of Hall (US 2014/0305986 A1).
Regarding claim 1, Leimbach discloses a surgical instrument (210, Fig. 12) insertable through a trocar, wherein said surgical instrument comprises: 
a handle (220); and 
a shaft (222) extending from said handle, comprising: 
a longitudinal axis (longitudinal axis of the shaft, Fig. 12)
a frame (235, Fig. 16A); 
a proximal portion (237) connected to said handle (Fig. 12); 
a distal portion comprising an end effector (212); 
an articulation joint (211), wherein said end effector is rotatable about said articulation joint; 
an articulation actuator (239) operably coupled to said end effector, wherein said articulation actuator is selectively movable to rotate said end effector in a first direction and a second direction ([0068]); 
an outer housing (232) slidable relative to said frame ([0058]), comprising: 
a distal housing portion (231) adjacent said articulation joint; and 
a longitudinal round housing portion (235) extending between said proximal portion and said distal non-round housing portion, wherein said longitudinal round housing portion comprises a first diameter (diameter of 235), wherein said distal non-round housing portion comprises a second diameter (width of 231), wherein said first diameter is less than said second diameter (Fig. 13), and wherein said distal non-round housing portion and said longitudinal round housing portion are sized and configured to be inserted through the trocar into a surgical site ([0058]); and 
an articulation lock configured to engage said articulation actuator and prevent the rotation of said end effector (“Articulation joint (211) may be remotely articulated by control knob (239) such that end effector (212) may be deflected from the longitudinal axis (LA) of shaft (222) at a desired angle (a),” [0062]; “The teeth of gear 240 may selectively engage a locking member to provide selective locking of articulation angle”, [0065]), wherein said articulation lock is positioned within said distal non-round housing portion (Fig. 16A/B).

Leimbach does not explicitly disclose that the distal housing portion is a distal non-round housing portion, wherein said distal non-round housing comprises flat sides and edges.
However, Hall discloses a distal non-round housing portion (236’ and 243, Figs. 98-99), wherein said distal non-round housing comprises flat sides and edges, wherein said flat sides and edges run substantially parallel with respect to said longitudinal axis (236’ and 243 are non-round in that 236’ has grooves that created flat surfaces with edges running parallel to said longitudinal axis and 243 has flat surface on the inside with edges running parallel to said longitudinal axis). 
Therefore, the inclusion of such feature(s) would have been an obvious matter of design choice in light of the distal housing portion already disclosed by Leimbach. Such modification would not have otherwise affected the distal round housing portion and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Leimbach (to place all essential structures in smallest possible space, to increase maneuverability and minimize damage on patient, [0058] & [0060]).  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Leimbach (Applicant does not provide explanation of critical benefit of having specifically a non-round housing portion with flat sides compared to a round housing portion, as any shape that would take up the least space would provide the same benefit of greater maneuverability as a non-round housing portion).

Regarding claim 2, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector comprises a staple cartridge (74) including staples (70) removably stored therein ([0037], Fig. 6).
Regarding claim 3, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said anvil is rotatable relative to said staple cartridge (as shown in Fig. 3).
Regarding claim 4, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said staple cartridge is rotatable relative to said anvil (as anvil 18 opens up in Fig. 3, the cartridge is rotatable relative to said anvil).
Regarding claim 5, modified Leimbach discloses the surgical instrument of claim 2, wherein said staple cartridge is replaceable (“an unspent staple cartridge (37) to be removably installed into a channel of lower jaw (16),” [0037]).
Regarding claim 6, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector is replaceable (disassembly shown in Fig. 6, meaning the end effector can be taken apart and replaced.).
Regarding claim 7, modified Leimbach discloses the surgical instrument of claim 1, wherein said longitudinal round housing portion defines a longitudinal axis, and wherein said distal non-round housing portion is eccentrically offset with respect to said longitudinal axis (with Hall’s modification, the groove portion is offset with the longitudinal axis, Hall Fig. 99).
Regarding claim 8, modified Leimbach discloses the surgical instrument of claim 1, wherein said proximal portion of said shaft comprises a connector including a latch configured to releasably hold said shaft to said handle (“Proximal portion (237) of closure tube (232) is proximally connected with ramped proximal portion (236) and is sized to couple with distal portion (238) of handle portion (220). Proximal portion (237) has a larger diameter than central portion (235). Portions (231, 234, 235, 236, and 237) of closure tube (232)”, [0058]; coupling equivalent to latching).
Regarding claim 9, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock is entirely positioned in said distal non-round housing portion (240 positioned entirely within where distal housing portion is housing, Figs. 16A/B).
Regarding claim 10, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock comprises a fixed portion (242/244) mounted to said frame (Fig. 16a) and a lock portion (gear 240) movable within said distal non-round housing portion.
Regarding claim 11, modified Leimbach discloses the surgical instrument of claim 10, wherein said fixed portion is in said longitudinal round housing portion (Fig. 16A).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Applicant’s argument over 35 USC § 103 rejections on claim(s) 1 as unpatentable over Leimbach in view of Williams has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (current rejection in view of Leimbach and Hall).
Regarding Applicant’s argument over the Advisory Action mailed 27 May 2022 Applicant stated that “Hall ‘986 indicates that Fig. 99 is an ‘exploded assembly view’ of a disposable loading unit”, and therefore a housing portion is not shown in Fig. 99. Examiner respectfully disagrees. It is evident from Figs. 98-99 that 340 is an articulation joint provided proximal to the loading unit or the end effector. As such, 236’ and 243 are part of a distal housing portion, and the rejection made in advisory action is maintained in current Office Action.
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731